Case: 1:18-cr-OO413-.]G Doc #: 23 Filed: 01/03/19 1 of 12. Page|D #: 121

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA
Plaintiff
vs.
CHRISTOPHER BOWEN

Defendant

EASTERN DIVISION
; CASE NO.: l:lSCROO413-001

JUDGE JAMES S. GWIN

DEFENDANT’S SENTENCING
: MEMORANDUM

Now comes the Defendant, CHRISTOPHER BOWEN, by and through undersigned

Counsel, and respectfully submits this Sentencing Memorandum for this Honorable Court’S

consideration The Defendant understands that this Honorable Court will impose a sentence that

applies the facts of the instant case to the applicable sentencing guidelines pursuant to law.

Respectfully submitted,

/S/ Hernv J. Hilow

HENRY J. HILOW (0019601)
HILOW & SPELLACY CO., LPA
The Rockefeller Building, Suite 1300
614 West Superior Avenue
Cleveland, Ohio 441 13

Phone: (216) 344-9220

Fax: (216) 664-6999

ATTORNEY FOR DEFENDANT
CHRISTOPHER BOWEN

Case: 1:18-cr-OO413-.]G Doc #: 23 Filed: 01/03/19 2 of 12. Page|D #: 122

MEMORANDUM

On July 24, 2018, a Northern District of Ohio grand jury returned a ten (10) count
indictment against the Defendant, Mr. Bowen. Counts One through Four (1-4) charged
Distribution of Controlled Substances in violation of 21 U.S.C §§ 841(a)(1) and 841(b)(1)(C);
Counts Five through Seven (5-'7) charged Possession with lntent to Distribute Controlled
Substances in violation of 21 U.S.C §§ 841(a)(1) and 841(b)(1)(C); Count Eight (8) charged
Possession with lntent to Distribute Controlled Substances in violation of 21 U.S.C §§ 841(a)(1)
and 841(b)(2); Count Nine (9) charged Felon in Possession of Firearms and Ammunition in
violation of 18 U.S.C. §§ 922(g)(l) and 924(a)(2); and Count Ten (10) charged Possession of a
Firearm in Furtherance of a Drug Trafiicking Crime in violation of 18 U.S.C. §§ 924(c)(1)(A)
and 924(c)(1)(A)(i). The Defendant accepted responsibility for his conduct and entered a plea of
guilty to the indictment

The facts in the instant case include and are not limited to the following In May of 201 8,
a confidential source (“CS”) notified the Suburban Poliee Anti-Crime Network (SPAN), Drug
Enforcement Unit that they received telephone calls and a text message H'om a particular number
concerning drug transactions At the time, agents identified this phone user as “Theo.”
Eventually, agents connected that number to Mr. Bowen alter the “CS” identified Mr. Bowen as
the individual known as “Theo” when shown his Ohio driver’s license. On May 18, 2018, SPAN
and the “CS” coordinated a controlled purchase of one (l) gram of Heroin from the user of the
phone number for one-hundred and twenty dollars ($120). SPAN agents surveilled this
transaction and, afterwards, the “CS” turned over a plastic bag containing illegal drugs.

Subsequent laboratory testing revealed the plastic bag contained both Fentanyl and Heroin

Case: 1:18-cr-OO413-.]G Doc #: 23 Filed: 01/03/19 3 of 12. Page|D #: 123

weighing .92 grams. Directly following this transaction, agents followed Mr. Bowen and
witnessed him entering a residence at 1500 Sheffield Road, South Euclid, OH.

After several controlled transactions with other connected dealers, SPAN managed to
arrange another controlled transaction with Mr. Bowen on June 5, 2018, for the same weight of
heroin at the same price. Subsequent laboratory testing revealed that the package the “CS”
purchased contained .65 grams of a mixture of Heroin, Fentanyl, and Acetyfentanyl. On June 12,
2018, SPAN agents conducted another controlled purchase of the same weight of Heroin for the
same price with Mr. Bowen. Once again, agents followed Mr. Bowen after the transaction and
observed him entering the same aforementioned residence before leaving again in the same
automobile. They also observed him leaving that residence and later followed him to the 1420
Richmond Road Building “S” (Colony House Apartments) in the City of Lyndhurst, where
agents later confirmed that “DH” had an apartment Subsequent laboratory testing revealed that
the package contained .97 grams of a mixture of Heroin and Fentanyl.

On June 20, 2018, Span agents conducted another controlled purchase of Heroin from
Mr. Bowen. Agents directed the “CS” to seek to purchase five (5) grams of Heroin for five-
hundred and fifty dollars ($550). They followed Bowen from the Sheffield Road address to the
controlled purchase location. Subsequent laboratory testing revealed that the package the “CS”
purchased contained 4.88 grams of a mixture of Heroin and Fentanyl.

On June 28, 2018, agents executed a search warrant at both the 1500 Sheffield Road
address and the 1420 Richmond Road address. At the 1420 Richmond Road address, SPAM
SWAT found a loaded Jimenez Arms, model J.A. Nine, 9mm handgun. A further search of the
residence revealed an Anderson Manufacturing model AM-15 .223 caliber semi-automatic rifle

in the closet and a Bryco Arrns model Jennings Nine 9mm pistol is the bottom of a bedroom

Case: 1:18-cr-OO413-.]G Doc #: 23 Filed: 01/03/19 4 of 12. Page|D #: 124

dresser drawer. Additionally, agents discovered, and later laboratory testing confinned, 13.97
grams of a mixture containing Heroin and Fentanyl, 1.82 grams of a mixture containing Heroin
and Tramadol, 29.39 grams of a mixture containing Heroin, and Sixty-four (64) Alprazolam
.25mg pills.

Following Mr. Bowen’s timely and honest plea, the Probation Department conducted a
Pre-Sentencing Investigation (“PSI”). This investigation correctly computed the Guideline and
determined a lower adjusted offense level than contemplated by the plea agreement. The
Defendant respectfully request that this Honorable Court adopt the calculations computed by the
Presentencing lnvestigation.

The Probation Department calculated a Base Offense Level of twenty-two (22). While the
possession of three firearms involved in this case raised that Level by two (2), Mr. Bowen’s
Acceptance of Responsibility, through his honest and timely plea as well as his assistance of
investigators, lowered that Offense level by three (3). The Total Offense Level here is twenty-one
(21).

Mr. Bowen’s Criminal History Score is six (6). It was originally a four (4) although the
Department added two (2) more points because the Defendant committed the instant offense while
serving a term of probation. This establishes a Criminal History Category of III. Mr. Bowen has
broken laws in his time and acknowledges his mistakes, but the Criminal History of Category III
vastly overstates his criminal history. He received three (3) Criminal History Points for Trafficking
and Possessing Criminal Tools offenses from 2015, CR-15-593515-D, when he was twenty-one
(21) and one (3) Criminal History Point for an Attempted Carrying Concealed Weapons offense
from 2017, CR-17-624046-A when he was 24. Two of those offenses were F5’s and one was an

F3.

Case: 1:18-cr-OO413-.]G Doc #: 23 Filed: 01/03/19 5 of 12. Page|D #: 125

Mr. Bowen’s mother, Jacqueline Gooden, primarily raised him. His father, Christopher
Bowen, Sr. passed away from human immunodeficiency virus (HIV) in 2016. Ms. Gooden is
currently suffering from colon cancer, and Mr. Bowen greatly desires to be with her as soon as
possible to help her through her unfortunate illness. Mr. Bowen had neck hision surgery in 2012
to remove a tumor, and has managed to recover fully. He struggles with addiction to Marijuana,
Ecstasy, and Xanax.

Despite some of these hardships, Mr. Bowen continues to attend AA/NA classes weekly.
Prior to his incarceration, he obtained his general educational development diploma in 2012 and
developed a successful career in music. He uses music to motivate and mentor other members of
his community, friends, and family. Mr. Bowen has an excellent reputation in his community and
is admired and respected by many who attest to his positive impact on their lives, inside and outside
of music, and through faith. He donates clothing to the youth in his area and speaks to students in
inner-city schools in his community, encouraging them to overcome the negative aspects of life in
their neighborhoods to find success. Attached below (Exhibits A and B) are several messages of
support from Mr. Bowen’s loved ones attesting to his quality as a person and to his value to the
community.

Mr. BoWen is a talented young man who has wholeheartedly accepted responsibility for
his mistakes He wishes to continue to inspire and help others in his community, to live a law-
abiding life after he serves his sentence, and to be there for his ailing mother.

The Defendant respectfully requests that this Honorable Court impose a sentence
sufficient, but not greater than necessary, to comply with the purposes of sentencing set forth in

18 U.s.c. § 3553(a).

Case: 1:18-cr-OO413-.]G Doc #: 23 Filed: 01/03/19 6 of 12. Page|D #: 126

Respectfully submitted,

/S/ Heiirv J. Hilow

HENRY J. HILOW (0019601)
HILOW & SPELLACY CO., LPA
The Rockefeller Building, Suite 1300
614 West Superior Avenue
Cleveland, Ohio 44113

Phone: (216) 344-9220

Fax: (216) 644-6999

ATTORNEY FOR DEFENDANT
CHRISTOPHER BOWEN

CERTIFICATE OF SERVICE
A copy of the foregoing Defendant ’s Sentencing Memorandum has been forwarded, via the
Court’s electronic filing system, to Elliot Morrison, Esq. Assistant United States Attomey, on this
3rd day of January, 2019.

/S/ Heiirv J. Hilow
HENRY J. HILOW (0019601)

2 1218-Cl’-OO413-.]G DOC #Z 23 Filed: 01/03/19 7 Of 12. Page|D #Z 127

  

§ E)tHIBlT

To The Honorable Judge James Gwin,

December 19, 2018

l\/ly name is Dalane Hill and l would like to speak on the behalf of the character of Mr.
Christopher Bowen.

l have known Christopher for over ten years. From my personal interactions with him,
Christopher is an honest, God-fearing man. During my time of knowing him, he has been
faithfully by my side through good and bad. l lost my mother to cancer a year ago, and now his
mother is struggling with the same disease. l believe his presence needs to be here with her,
notjust in spirt and phone calls. H'e is the strongest man l know and honestly he motivates me
every day to be the best woman l can be.

Christopher has a productive life, family and friends who love him, a thriving musical career and
a devoted fan base. l believe he is an asset to his community. Chi|dren look up to him, including
the students l teach. He has visited my classroom and spoke with the students about staying in
school and trying their best in`everything that they do. He explained to them that there is more
to life then what they see on television and the things they see in their environment l teach at
an inner-city school on the East Side of Cleveland, so his presence was definitely needed and
appreciated and my students responded positively to him being here. Christopher has also
donated clothing to the youth in this area; he genuinely cares for everyone’s wellbeing. He is not
just a lost cause that needs to be in prison.

l understand that Christopher has made some mistakes, but l think he has learned and grown
from them. Christopher has learned a valuable lesson in choosing the company he keeps
wisely and keeping positive people and family close to him after this experience.

Christopher has attempted to help me gain a closer relationship with God many times. l have
turned down these opportunities due to some past struggles and heartbreaks that l have had
while watching my own mother struggle with the diagnosis and battle of cancer, and her
eventually succumbing to the disease. Seeing Christopher potentially going to a correctional
institution for so long is another loss in my life. lt is my hope that you Will have some faith and
mercy on him as he grows and successfully completes his rehabilitation. lt is also my hope that
he grows stronger in his religious beliefs to walk with God and choose the right path.

Christopher tries to help everyone - family, friends, associates, and even strangers. He is a
genuinely good person and has a huge heart, which is why he has been in my life for as long as
he has. When l look at Christopher, l do not see the mistakes he has made in the past, but a
man who can learn from these mistakes and change his path in life to be the positive, caring,
and uplifting man l know. He can be a law abiding citizen and l believe the sooner he has the
opportunity to do so, the positive changes that he has begun to make can be exhibited.

Thank you for your consideration and for allowing me to write a letter on Christopher’s behalf.

Sincerely,

l\/ls. Dalane A. Hill

  
  

2 1218-Cl’-OO413-.]G DOC #2 23 Filed2 01/03/19 8 Of 12. Page|D #2 128

SAGES IN SUPPORT OF CHRISTOPHER BOWEN (actual messages attached)

Free The Goat man. Got too much talent to be behind them bars. He give back to the
community and everything - mmf_tezseff

Big Bro l been in my bag while you been locked. That motivation you gave me got me
going hard. Free You. - darieonjumpmansosa

Writing this letter to say that this man has made an amazing impact on a lot of people
today. His music and ambition has made a lot of young man want to follow their dreams
of becoming part of the music industry. He may have made a few mistakes but I’m
almost positive that he is a great leader for our youth and young adults I believe that his
music his hard work and dedication has inspired many to go for what they believe in. He
give the city of Cleveland hope due to the fact that he is a young BLACK MAN that has
stood up for what he believe in. I believe that in the music industry he will make it far. I
also believe that he is smart enough to learn from his mistakes and take any situation that
he is in good or bad and make it positive in the best way possible. Chrisbo is a good
person and deserves to be able to continue to follow his dream and lead in a positive
manner. - gbaby_babyk

imagel.jpeease:1:13-cr-00413-JG Doc #: 23 Filed: 01/03/19 90r12. PagelD#: 121§1§€101°1

¢lltl Boost LTE

<

| ii r:

 

2230 PM @ 5% D'

§ Chlli

mmf_tezseff
_…., -,2.. ...-...

see this

Wh-at u need bleed

September 26, 8!34 Plvl

| want you to reply a brief
message about What you think of
Chrisbo and how much he means
to our community..

Free The Goat Man . Got to much
talent to be behind them bars .
He give back to the community
and everything

October 07, 7320 Pl\/l

§ ' Mentloned you in their story

O§l Message...

November 06, 7:57 Alvl

@@@©

https://mail.google.com/mail/u/O/?tab=wm

12/11/2018

imageZ-PIEase: izis-cr-00413-JG Doc #: 23 Filed: 01/03/19 10 or12. PagelD #: idtilgelof 1

warsaw r;lE z=zsmz re sist'__;i»
darimjumpma:nsosa
526

305

 

13

https:i[snundcioud.comfdarieon-
susal,ltfalk-to-em

 

Talk To Emi Bling x Jumpmari$osa
Sleep Gn Orr the
Cummg Soer'

Big Bro l Been '|n My' Bag While

you been tacked §§ That

Motiuation You Gave lite Got me
. going hard Free You

3 - @Q@©

https://mail.google.com/mail/u/O/?tab=wm

12/11/2018

image‘i-Please: izis-cr-00413-Je Doc #: 23 Filed: 01/03/19 110r12. PagelD #: 1311§€101`1

null Boost LTE 2:27 PM ® 5% C:]»

< l tva

gba by_babyk
“IO‘ UUF"COI“HFHUH|Iy.'.

Writing this letter to say that this
man has made a amazing impact
on a lot of people today. Hi's
music and ambition has made a
lot of young men want to follow 1
there dreams of becoming part
of the music industry he may
have made a few mistakes but
l'm almost positive that he is a
great leader for are youth and
young adults l believe that his
music his hard work and
dedication has inspired many to
go for what they believe in. He
give the city of Cleveland hope
due to the fact that he is a young

BLACK l\/lAN that has stood up
for wat he believe in. l believe
that in the music industry he will
make it far i also believe that he
is smart enough to learn from his

.__!_.l._i-__ ____I A._i-_ _._.. _!.L.._.Lf_._

01 i\/lessage... @ @ @ 0

https://mail.google.com/mail/u/O/?tab=wm 12/1 1/2018

imas€3-Please:1:13-0r-00413-Je Doc #: 23 Filed: 01/03/19 12 or12. PagelD #: ihgelof 1

nlti'l BOOSt LTE 2127 PM @ 5% C]'

<

l 01 13

gba by_babyk

of the music industry he may
have made a few mistakes but
l’m almost positive that he is a
great leader for are youth and
young adults l believe that his
music his hard Work and
dedication has inspired many to
go for what they believe in. He
give the city of Cleveland hope
due to the fact that he is a young

fl“l”él'é"d F§§ l"”"rl`§""(_)"T' §§`Cib l'Tlll"l Qp8 'l"'['"“__ 11

BLACK l\/lAN that has stood up l
for wat he believe in. l believe l
that in the music industry he will
make it far i also believe that he

is smart enough to learn from his
mistakes and take any situation

that he is in bad or good and

make it positive in the best Way
possible Chrisbo is a good

person and deserve to be able to
continue to follow his dream and
lead in a positive matter

l\/lessage... @ @ @ 0 z

https://mail.google.com/mail/u/O/?tab=wm

12/11/2018

